Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Letter Restarting Period for A Response
The applicant (Matthew Clapper) states that the form paragraph is missing from the final rejection. They called today or September 13, 2021.  
The applicant is correct. 
The instant final rejection below adds the form paragraph. 
However, the final rejection did indicate that this is a final rejection in the office action summary. 
MPEP sec.710.06 also provides 
710.06    Situations When Reply Period Is Reset or Restarted [R-08.2017]
Where the citation of a reference is incorrect or an Office action contains some other error that affects applicant’s ability to reply to the Office action and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by applicant. If the error is brought to the attention of the Office within the period for reply set in the Office action but more than 1 month after the 

Where for any reason it becomes necessary to remail any action (MPEP § 707.13), applicant’s period for reply will be restarted to correspond to the remailing date of the action.

A supplementary action after a rejection explaining the references more explicitly or giving the reasons more fully, even though no further references are cited, establishes a new date from which the statutory period runs.

If the error in citation or other defective Office action is called to the attention of the Office after the expiration of the period for reply, the period will not be restarted and any appropriate extension fee will be required to render a reply timely. The Office letter correcting the error will note that the time period for reply remains as set forth in the previous Office action.
The final office action was mailed on May 13, 2021. 
The applicant’s 3 month period for a reply expired on June 13, 2021. 
The applicant called on September 14th. Therefore since the period of reply was already due the period is not restarted. 
 Response to the applicant’s arguments 
Claim 1 is amended to recite that and Shamlian is silent but Ferreira et al. teaches  “…infrared sensors comprising an infrared emitter and a receiver array, wherein the infrared sensor is adapted to detect presence of an object within a field of view of the infrared sensor…”; (see paragraph 52 and 81, 401, and 422 and 431, 442, 443-456)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ferreira et al. with the disclosure of Shamlian since Ferreira et al. teaches that the LIDAR sensor 108 may include an infrared emitter and an infrared receiver to detect objects in a field of view of the sensor using blue 
It is well known in the art to use infrared sensors and emitters and receivers to detect an object.
Ferreira discloses “16.    (Original) A method for providing machine vision functionality for a power equipment machine, comprising:
initializing sensor devices of a machine vision machine;  (see paragraph 403 where the device can be provided to include infrared blue or violet radiation)
receive ranging data from the sensor devices; (see paragraph 61)
define a subset of the sensor devices within a direction of movement of the power equipment machine; (see paragraph 17 where the devices can be radar, lidar, camera,  
    PNG
    media_image1.png
    733
    944
    media_image1.png
    Greyscale

receive ranging data indicative of an object within a maximum range of the sensor devices;  (see paragraph 62347-6269 and FIG. 14 distance d)
determine whether the object is within a field of view of the subset of the sensor devices within the direction of movement of the power equipment machine; (see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
determine from the ranging data whether the object is within a primary threshold distance associated with the direction of movement of the power equipment machine; and(see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d and associated with the movement of the vehicle going forwardly in page 5) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
outputting a signal alert to a computer control of the power equipment machine in response to the object being within the field of view of the subset of the sensor devices within the direction of movement and in response to determining the object is within the primary threshold distance. (see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d and associated with the movement of the vehicle going forwardly in page 5) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).
 
    PNG
    media_image2.png
    843
    590
    media_image2.png
    Greyscale

“…1.    A machine vision device operable in conjunction with a power equipment machine, comprising:  (see paragraph 3-4 where the device is a robot with a sensor as a vacuum cleaner)
a plurality of infrared sensors arranged in an arc approximately along a two dimensional or three-dimensional surface, (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers)
an infrared sensor of the plurality of infrared sensors adapted to detect presence of an object within a field of view of the infrared sensor; (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors)
Claim 1 is amended to recite that and Shamlian is silent but Ferreira et al. teaches  “…infrared sensors comprising an infrared emitter and a receiver array, wherein the infrared sensor is adapted to detect presence of an object within a field of view of the infrared sensor…”; (see paragraph 52 and 81, 401, and 422 and 431, 442, 443-456)”. 

It is well known in the art to use infrared sensors and emitters and receivers to detect an object.
Shamlian discloses “…at least one microprocessor configured to receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, (see paragraph 49-51 and 11-15 where the device has a computing processor to receive data from the emitter to receive range data)
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;  (see paragraph 80-81)
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, (see FIG. 11a where the device has a housing for housing the processor and sensors as 514)”. 
    PNG
    media_image3.png
    450
    649
    media_image3.png
    Greyscale

Shamlian is silent but Camarri et al. teaches “…the housing having a paired window opening against which the infrared sensor is seated, the paired window opening”  (see paragraph 28 and windows 142a and b where the optics assembly has windows)
comprising an opaque rib positioned near a center of the paired window opening and is positioned between an infrared emitter of the infrared sensor (see rib 144 being next to the windows 142a and b; see paragraph 27-28 where an optical filter is placed on the channels 102, 104 and see emitter 106 in paragraph 26-27) 
 … a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the  (see paragraph 28 and windows 142a and b where the optics assembly has windows)opaque rib and flush to the active surface of the infrared emitter, (see rib 144 being next to the windows 142a and b; see paragraph 27-28 where an optical filter is placed on the channels 102, 104 and see emitter 106 in paragraph 26-27) 
the pair of translucent windows providing physical protection for the infrared sensor and translucent to an operating frequency of the infrared sensor; and  (see paragraph 21- 28 and windows 142a and b where the optics assembly has windows)…(see rib 144 and wall being next to the windows 142a and b; see paragraph 27-28 where an optical filter is placed on the channels 102, 104 and see emitter 106 in paragraph 26-27) 
Shamlian discloses “…and a receiver array (see FIG. 9a and receiver 1 and 2 as 524) of the infrared sensor(see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and  and flush to an active surface of the infrared emitter; (see paragraph 58 and element 520 that includes an array of a number of emitters and a sensor receiver in a bottom of the robot and as shown in FIG 110b as element 520 for scanning in beams shown in FIG. 11b; see FIG. 9a where the sensors are flush with the floor 12, 12a and emitter 522 to scan the floor )
Shamlian discloses “…a communication interface adapted to couple with an electronic control system of the power equipment machine, wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance”. (See paragraph 50-52 and navigation system 400 that communicates with the sensor system 500 and where the robot detects a cliff 12 and then can provide a stop command to prevent it from going over and then moving backward from the cliff 12)”. 

    PNG
    media_image4.png
    531
    789
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Camarri with the disclosure of Shamlian since Camarri teaches that the LIDAR sensor 108 may include a number of different channels 102, 104 being separated by a spacer 114 and a wall 115 that are isolated from one another. This can ensure that an optical separation is provided between the two champers so the components do not interfere with each other.  For example, the emitter will not interfere with the transmitter and vice versa to include an improvement for preventing interference with the sensor.  An interior wall 115 of the spacer 114 provides optical isolation between the 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of Camargo, Andrea, S., et al., Infrared to visible frequency upconversion temperature sensor based on Er3C-doped PLZT transparent ceramics, Solid State Communications 137 (2006) 1–5 (https://reader.elsevier.com/reader/sd/pii/S0038109805008847?token=8200210FC911B88F2A1B92A9B5EDB61E351F73516F48B7098F895AA2CAB60ED37D8A49E91F20ABEBD2A98847A4BAE0FB) (hereinafter “Camargo”) and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).

    PNG
    media_image5.png
    491
    561
    media_image5.png
    Greyscale

Shamlian is silent but Carmargo teaches “2.    The machine vision device of claim 1, wherein the operating frequency of the infrared sensor is within a range selected from a group consisting of: from 900 nanometers (nm) to 1,OOOnm,”.  (see page 2-3 and FIG. 1); 
	Using the infrared sensor to perform the same function produces no unexpected results and is an obvious design choice.  Design choice applies when old elements in the prior art perform the same function as the now 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Camargo with the disclosure of Shamlian since Camargo teaches that the LIDAR sensor can be thermally stable up to 890 degrees C and can be used in a high temperature environment.  See page 2.   
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of  U.S. Patent Application Pub. No.: US 2017/0249839 A1 to Becker “Becker”) and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).

3.    The machine vision device of claim 1, wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance.  (see paragraph 21, 34 and 41 where the autonomous vehicle will provide a flashing light to alert of its presence and then carry out that action until the vehicle is no longer detected);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BECKER with the disclosure of Shamlian since BECKER teaches that a vehicle can detect if an emergency exists and then include program instructions for how to deal with the emergency in response.  See paragraph 11.  For example, the LIDAR sensor can detect an emergency vehicle is close and then can pull over and stop or slow in an automated manner or use a neural network to determine how to best handle this emergency. Then when the emergency passes the vehicle can resume normal operation.  See paragraph 21-37 pf Becker.   

 Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of  U.S. Patent Application Pub. No.: US 2017/0249839 A1 to Becker “Becker”) and in view of NPL, Komlosi, Istvan, Motion Planning for Multiple Robots Using Time Scaling, Department of Control Engineering, and Information Technology, Budapest University of Technology and Economics, (https://books.google.com/books?hl=en&lr=&id=6omiDwAAQBAJ&oi=fnd&pg=PA259&dq=intersection+management+neural+network+training+and+time-scaling&ots=JPE2KGzEHo&sig=8zhlmN8YSbSteAGqMIl9enrKhdY#v=onepage&q=intersection%20management%20neural%20network%20training%20and%20time-scaling&f=false) (2011) and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).

Shamlian is silent but KOMLOSI teaches “4.    The machine vision device of claim 3, wherein the communication interface further provides periodic counter data (see paragraph 260, section 2 where a time scaling module is provided) from the at least one microprocessor in conjunction with the alert signal, (see page 282-287 where a first robot s1 is passing through an intersection of two paths with robot s4 and G2 and robot S3 and G2 and G2 pass a second intersection and a path in a time plane is found to be possible to avoid possible collisions in page 286-287 using a virtual time and a real time and a velocity and a scaled velocity for the different robots)the periodic counter data configured to distinguish a most recent period of the periodic counter data (see page 281 where the scaled velocity of each of the robots is provided by multiplying the original velocity function and the derivative of the time scaling function and in section 3.5 a synchronization of each of the robots is made by 1. Taking a robot with a highest priority; 2. Designing an optimal path of the robot with the highest priority and then avoiding all static obstacles; 3. Providing an optimal velocity to the first robot. And 4. If the robot collides with the other robots with highest priority determine a time obstacle, and 45. Provide a time scaling function and a generated scaled velocity, and then use the second robot and repeat steps 1-6) and of the alert signal from a previous period”. (see page 265 and 268 where a trajectory planning in a time plane is provided derived from a kinematic constraints for the robot 
	it would have been obvious for one of ordinary skill In the art to combine the teachings of Komlosl and the disclosure of SHAMLIAN since Komlosl teaches that time scaled based obstacle avoidance method can be used. This method can avoid static and dynamic obstacles using a time function and that ensures a collision free path in the work place and intersections at page 282. The method uses kinematic constraints for the velocity inputs and uses differential equations to describe the motion of the time scaled robot and unit to find a path using a time plane. See page 281.287, For example, one robot uses a. high priority level that that robot speed Is not changed and is provided “an optimal path” around the intersection of page 282. Then the highest priority robot is provided a velocity. If a robot collides with a second robot this is indicated to be a. so called "time obstacle”, A time scaling function is generated and a scaled velocity Is constructed to avoid the time obstacles and the static obstacles by each of the other robots. Then a new path for the second robot is taken to avoid these time obstacles and real obstacles. Then another robot is taken of the number of robots and the method is repeated. In Fig. 10,  with other time obstacles can be visualized and then successive robots speed, acceleration, scaled velocity and stops and a departure can also be considered to avoid other robots. Also an acceleration profile also can be changed and a scaled velocity. Thus, all of the robots can be controlled according to a time scaled path to avoid all obstacles and each other in a last and synchronized manner. As seen In FIG. 20, the robot time scaled control is shown. This shows three paths with the first curve indicating a collision in an intersection as a box. So the speed of the robot is reduced using the time scale to avoid the other robot in either the second or the third line. See page 281,282, 284, 286-287 of Komiosi.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US 2009/0235057A1 to Fujisawa and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).

Shamlian is silent but FUJISAWA teaches “5.    The machine vision device of claim 1, wherein the at least one microprocessor operates at a clock frequency within a range selected from 5mhz to 100 mhz ” (see paragraph 28); 
	Using the processor with a different speed to perform the same function produces no unexpected results and is an obvious design choice.  Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of FUJISAWA with the disclosure of Shamlian since FUJISAWA teaches that a certain processor speed that is low cost processor speed can be used. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US 2009/0235057A1 to Fujisawa and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).

Shamlian is silent but FUJISAWA teaches “6.    The machine vision device of claim 1, wherein the at least one microprocessor operates at a clock frequency of less than about 120Mhz. ” (see paragraph 28); 


Claims 7-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US20120185134A1 to Preston that was filed in 2001 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).  

Shamlian is silent but PRESTON teaches “7.    The machine vision device of claim 1, wherein the at least one microprocessor includes a set of microprocessors comprising one microprocessor for each infrared sensor of the plurality of infrared sensors,  (see paragraph 164-167 and 136-137 where each of the infrared sensors 33102 includes a dedicated IR processor 33112) the set of microprocessors are adapted to aggregate ranging data from the plurality of infrared sensors to identify the object within any of the fields of view of the plurality of infrared sensors (see paragraph 136-137 where the data from each of the IR devices is provided to a fusion processor 33314 and is aggregated; see 143-148);


Shamlian discloses “…and output the alert signal in response to the object being within the threshold distance from the machine vision device. ”. (See paragraph 50-52 and navigation system 400 that communicates with the sensor system 500 and where the robot detects a cliff 12 and then can provide a stop command to prevent it from going over and then moving backward from the cliff 12)”.
Shamlian discloses “…8.    The machine vision device of claim 7, wherein a field of view of the infrared sensor is within a direction of movement of the power equipment machine, (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers)and wherein the threshold distance for the field of view of the infrared sensor is a primary threshold distance causing the set of (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors) microprocessors to output the alert signal in response to the object within the field of view of the infrared sensor being determined by the ranging data to be at a distance equal to or less than the primary threshold distance”. (See paragraph 50-52 and navigation system 400 that communicates with the sensor system 500 and where the robot detects a cliff 12 and then can provide a stop command to prevent it from going over and then moving backward from the cliff 12)”.

    PNG
    media_image6.png
    805
    628
    media_image6.png
    Greyscale
Shamlian discloses “…9.    The machine vision device of claim 8, further comprising a second infrared sensor of the plurality of infrared sensors having a second field of view outside of the direction of movement of the power equipment machine, (see paragraph 88 where the emitters include a first emitter 522a and a second emitter of IR 522b) wherein the second field of view outside of the direction of movement is associated with a secondary threshold distance, (see FIG. 9a where the first sensor can detect a floor while the second can detect an actual cliff area 12b) and wherein the set of microprocessors are adapted to output the alert signal in response to a second object (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors)within the second field of view being determined by the ranging data to be at a second distance equal to or less than the secondary threshold distance, wherein the primary threshold distance is larger than the secondary threshold distance. (see FIG. 9a where the first sensor can detect a floor at distance 12a while the second can detect an actual cliff area at a second larger distance and field of view or second view at distance 12b);
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).
Shamlian is silent but Camarri et al. teaches “…10.    The machine vision device of claim 1, further comprising a water resistant adhesive that provides a water resistance seal between the pair of translucent windows(see paragraph 28 and windows 142a and b where the optics assembly has windows) secured to the paired window opening of the housing. (see paragraph 19, 25-26 where the device has a water tight epoxy resin coating on the surface of reflector 130);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CAMARRI with the disclosure of Shamlian since CAMARRI teaches that the LIDAR sensor 108 may include a number of different channels 102, 104 being separated by a spacer 114 and a wall 115 that are isolated from one 
Claims 11-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of U.S. Patent Application Pub. No.: US20130226344A1 to Wong et al. and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).
Shamlian is silent but WONG et al. teaches “…11.    The machine vision device of claim 1, wherein the infrared sensor is a solid-state light detection and ranging (LIDAR) sensor utilizing a time of flight calculation for determining the ranging data that identifies the object within the threshold distance.  (see paragraph 233-235 and 179 where a solid state component is used for mapping via a speckle pattern)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WONG with the disclosure of Shamlian since WONG teaches that a sensor being a solid state component can be used for mapping.  This can provide a cheaper, faster and high resolution than a non solid state component that includes no moving parts relative to the mirrors and lidar of a non-solid state.  This provides improved cost for an autonomous vehicle or drone for collision avoidance.    See paragraph 179, 233-5 and the abstract and claim 1-4 of Wong.   

Shamlian is silent but WONG et al. teaches “…12.    The machine vision device of claim 11, wherein the threshold distance is equal to or greater than about two meters from the machine vision device. (See paragraph 235)”. 

This is a mere optimization of prior art conditions and involves routine skill in the art. 
Shamlian is silent but WONG et al. teaches “…13.    The machine vision device of claim 11, wherein the threshold distance is equal to or greater than about three meters from the machine vision device. (See paragraph 235)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WONG with the disclosure of Shamlian since WONG teaches that a sensor being a solid state component can be used for mapping.  This can provide 
This is a mere optimization of prior art conditions and involves routine skill in the art. 


Claims 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012 and in view of United States Patent Application Pub No.: US 2016/0025855 A1 to Camarri et al. that was filed in 2014 and in view of United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).


    PNG
    media_image2.png
    843
    590
    media_image2.png
    Greyscale

Shamlian discloses “…14.    The machine vision device of claim 1, wherein the arc is approximately an oval or circular arc traversing or approximately traversing at least a portion of an ovoid or circular surface circumference. (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers)
“…15.    The machine vision device of claim 1, wherein the arc is a longitudinal arc of a spherical, ovoid or approximately spherical or ovoid surface, and further wherein the plurality of infrared sensors is arranged along the longitudinal arc and a latitudinal arc of at least a portion of the spherical, ovoid or approximately spherical or ovoid surface. (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers);
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2014/0088761 A1 to Shamlian that was filed in 2012.

Shamlian discloses “…16.    A method for providing machine vision functionality for a power equipment machine, comprising: (see paragraph 3-4 where the device is a robot with a sensor as a vacuum cleaner)
initializing sensor devices of a machine vision machine; (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers)
receive ranging data from the sensor devices; (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors)
define a subset of the sensor devices within a direction of movement of the power equipment machine; (see paragraph 49-51 and 11-15 where the device has a computing processor to receive data from the emitter to receive range data)
receive ranging data indicative of an object within a maximum range of the sensor devices;  (see paragraph 80-81)
determine whether the object is within a field of view of the subset of the sensor devices within the direction of movement of the power equipment machine; ”. (See paragraph 50-52 and navigation system 400 that communicates with the sensor system 500 and where the 
determine from the ranging data whether the object is within a primary threshold distance associated with the direction of movement of the power equipment machine; and (see FIG. 8b-d where the device has an emitter 522 along an arc (theta 1 to 2) and receiver 1 and receiver 2 524, 524a; see paragraph 49 where the sensors are infrared sensors and can include one or more of emitters and receivers) (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors)outputting a signal alert to a computer control of the power equipment machine in response to the object being within the field of view of the subset of the sensor devices (see FIG. 9a where the first sensor can detect a floor at distance 12a while the second can detect an actual cliff area at a second larger distance and field of view or second view at distance 12b; see paragraph 49 where the device has a 3d imaging sensor; LIDAR and radar sensors);
within the direction of movement and in response to determining the object is within the primary threshold distance. (see  (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors)
Shamlian discloses “…17.    The method of claim 16, further comprising defining a second subset of sensor devices outside the direction of movement of the power equipment machine. (see FIG. 9a where the first sensor can detect a floor at distance 12a while the second can detect an actual cliff area at a second larger distance and field of view or second view at distance 12b; see paragraph 49 where the device has a 3d imaging sensor; LIDAR and radar sensors)”;
Shamlian discloses “…18.    The method of claim 17, further comprising receiving second ranging data indicative of a second object within the maximum range of the second subset of sensor devices. (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors) (see FIG. 13c where the 
Shamlian discloses “…19.    The method of claim 18, further comprising determining whether the second object is within a secondary threshold distance associated with the second subset of sensor devices outside the direction of movement, and outputting the signal alert to the computer control of the power equipment machine in response to determining that the second object is within the secondary threshold distance”. . (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors) (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors; see paragraph 49-52 where the device uses a IMu and the IMU is reset on a flat surface)
Shamlian discloses “…20. The method of claim 19, wherein the secondary threshold distance is smaller than the primary threshold distance, and wherein the signal alert is configured to cause the computer control to generate an operational change to the power equipment machine, the operational change selected from a group consisting of: slowing movement of the power equipment machine, stopping movement of the power equipment machine, changing direction of the power equipment machine, stopping power to a work drive of the power equipment machine, and a combination of the foregoing.”. (See FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors) (see FIG. 13c where the infrared device includes a cliff or an overhang to not go off and for detection; see paragraph 49-51 where the robot can detect a cliff and then back away from the cliff using the sensors; see paragraph 49-52 where the device uses a IMU and the IMU is reset on a flat surface); 
Claim 16 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by United States Patent Application Pub. No.: US 2020/0284883 A1 to Ferreira et al. that was filed in 3-8-29 (hereinafter “Ferreira”).
16.    (Original) A method for providing machine vision functionality for a power equipment machine, comprising:
initializing sensor devices of a machine vision machine;  (see paragraph 403 where the device can be provided to include infrared blue or violet radiation)
receive ranging data from the sensor devices; (see paragraph 61)
define a subset of the sensor devices within a direction of movement of the power equipment machine; (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound) 
    PNG
    media_image1.png
    733
    944
    media_image1.png
    Greyscale

receive ranging data indicative of an object within a maximum range of the sensor devices;  (see paragraph 62347-6269 and FIG. 14 distance d)
determine whether the object is within a field of view of the subset of the sensor devices within the direction of movement of the power equipment machine; (see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
determine from the ranging data whether the object is within a primary threshold distance associated with the direction of movement of the power equipment machine; and(see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d and associated with the movement of the vehicle going forwardly in page 5) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
outputting a signal alert to a computer control of the power equipment machine in response to the object being within the field of view of the subset of the sensor devices within the direction of movement and in response to determining the object is within the primary threshold distance. (see FIG. 14 where the object 100 is in the field of view of the vehicle at distance d and associated with the movement of the vehicle going forwardly in page 5) (see paragraph 17 where the devices can be radar, lidar, camera, ultrasound)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668